DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 July 2021 has been entered.
 
Response to Amendment
	Applicant’s amendment, filed 26 July 2021, has been reviewed and entered.  Claims 6, 9, 12, 13, 15, and 17 are amended, claims 18-21 are added, and claims 1-5, 7, 8, 10, 11, 14, and 16 are canceled, leaving claims 6, 9, 12, 13, 15, and 17-21 pending.  This Office Action is a non-final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 26 July 2021 have been fully considered but they are not persuasive.
Applicant’s amendments overcome the claim objections and 112 rejections and the claim objections and 112 rejections are withdrawn (Remarks page 9).
Applicant’s arguments are drawn to amended subject matter and are addressed in the rejections below.

Allowable Subject Matter
Claims 15, 17, 19, and 21 are allowed.  The closest prior art is Koenig (WO 2009067728 A1), who discloses a necktie (fig 1, abstract) comprising interchangeable display segments (1, 2, 3, 4) including compartments (15) and first and second fasteners (5); however, Koenig does not disclose the compartments having first and second sections connected by at least two section fasteners, and first and second fasteners directly connected to the first and second sections, and would not be modifiable to achieve this structure without employing impermissible hindsight reasoning.

Claim Rejections - 35 USC § 103

Claims 6, 12, 13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 3430829 A, hereinafter, “Wilson”) in view of Ramsey et al. (US 9078508 B2, hereinafter, “Ramsey”).

As to claim 6, Wilson discloses an interchangeable display segment to connect to a neckwear (container, title, intended to connect/ attach to wearing apparel as disclosed in col 1 line 20-25 and capable of connecting/ attaching to wearing apparel such as neckwear), the interchangeable display segment configured for housing and displaying a coin, medal or bullion bar (capable of housing and intended to house and display coins 17), comprising:
a first coin holder, coin capsule or bullion bar holder (18) for holding and displaying a first coin, medal or bullion bar (18 is capable of and intended to hold and display a first coin 17);
a compartment to secure the first coin holder, coin capsule or bullion bar holder (occupied by 17 and 18 in figs 1 and 2);
a first section and a second section of the interchangeable display segment (11 and 12), the first section and the second section of the interchangeable display segment each configured to form a portion of the compartment to secure the first coin holder, coin capsule or bullion bar holder (figs 1 and 2);
at least two section fasteners or fastener members (“members” of hinge 13 which necessarily comprises a portion of 11 and a portion of 12 and/ or arch 19 and/ or hook 21), the at least two section fasteners or fastener members to connect the first section of the interchangeable display segment to the second section of the interchangeable display segment (capable of connecting and intended to connect, see col 1 line 55-65 and col 2 line 10-20),

a first fastener or fastener member directly connected to the first section or the second section (pin 23); and
wherein the first fastener or fastener member is configured to directly connect without a key or tool the interchangeable display segment to a second fastener or fastener member of a first neckwear panel component of the neckwear (23 is capable of directly connecting to a second fastener such as 26 or one similar to 26), and the second fastener or fastener member of the interchangeable display segment is configured to directly connect without a key or tool the interchangeable display segment to a first fastener or fastener member of a second neckwear panel component of the neckwear (26 is capable of directly connecting to a first fastener such as 23 or one similar to 23), each of the first neckwear panel component and the second neckwear panel component selected from the group consisting of: a neckband module; another display segment; and a torso segment (capable of being a “module” or “segment”).  
Wilson does not disclose a second fastener or fastener member directly connected to the first section or the second section.

The fasteners/ pins of Wilson and Ramsey function in the same manner, which is to pierce a piece of fabric (Wilson’s garment 24 and Ramsey col 4 line 5-15) to fasten a container thereto.  One of ordinary skill would recognize that a container holding coins such as what is taught by Wilson would have weight that could strain the garment material at the location of the pin.  One of ordinary skill would further recognize that providing a second pin would distribute the weight of the container holding coins and decrease the strain on the garment at the single point, making the fastening more secure and less likely to damage the garment.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a second fastener, for the purpose of retaining the container assembly in place (Ramsey col 4 line 15-20).

As to claim 12, Wilson does not disclose the interchangeable display segment of claim 6, wherein the coin, medal or bullion bar comprises gold, silver or platinum.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided the coin, medal or bullion bar comprising gold, silver or platinum, since it is within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See MPEP 2144.07.


As to claim 13, Wilson as modified discloses the interchangeable display segment of claim 6, wherein the coin, medal or bullion bar is a member of a set or series of coins, medals or bullion bars (Wilson fig 1 shows two coins 17 and col 2 line 5 uses coins in the plural, so there are necessarily at least two coins, such that each coin is a member of a set of two coins).

As to claim 18, Wilson as modified discloses the interchangeable display segment of claim 6, wherein the first section or the second section comprises a closure (Wilson shoulder 22).  

As to claim 20, Wilson as modified discloses the interchangeable display segment of claim 6, wherein the first coin holder, coin capsule or bullion bar holder is intra-changeable with a second coin holder, coin capsule or bullion bar holder for holding a second coin, medal or bullion bar of the neckwear (capable of being intra-changed, such as when a second coin holder/ container is provided).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (US 3430829 A, hereinafter, “Wilson”) in view of Ramsey et al. (US 9078508 B2, hereinafter, “Ramsey”) as applied to claim 6 above, and further in view of Kramer (US 3635335 A).

As to claim 9, Wilson as modified does not disclose the interchangeable display segment is hermetically sealed.
Kramer teaches a similar segment (numismatic coin or medal display case, title), including the interchangeable display segment is hermetically sealed.
Both Wilson and Kramer are drawn to enclosing a coin in a container, with a transparent cover (Kramer transparent cover D) for viewing the coin in the container.  The only difference is that Wilson does not expressly disclose the container is hermetically sealed and Kramer does (Kramer abstract, col 2 line 1-10, 40-50, 60-70).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the interchangeable display segment is hermetically sealed, for the purpose of preserving the coin from tarnishing (Kramer col 2 line 65-70).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/           Primary Examiner, Art Unit 3732